Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 1/11/2021, to the Office action mailed 7/10/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant presented arguments in response to the Office action.   
Claims 1-10 and 16-22 are pending.
Claims 6-10 and 16-21 are presently under consideration.
Applicant’s arguments have been fully considered but they are not found persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 8/11/2020 and 10/26/2020, are acknowledged and have been reviewed.

Claim Rejections - 35 USC § 112 – Maintained from Previous Office Action

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 16-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner- Lambert Co. v. leva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson; 78 USPQ2d 1019 asserts: Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371.82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274.84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitriek v. DreamWorks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, following factors are considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
(1) The nature of the invention:  Independent claims 6 is drawn to a method of extending lifespan of an individual comprising administering to the individual a pharmaceutical composition containing a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof.  Dependent claims 7-10 recite daily dosage ranges for the therapeutically effective amount of isomyosmine.  Independent claim 16 is drawn to a method of altering programmed cell death comprising administering to an individual a pharmaceutical composition containing a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof, wherein altering programmed cell death is effective to reverse and/or extend the lifespan of the individual. Dependent claim 21 further limits the altering of programmed cell death is effective to extend lifespan of the individual.  Dependent 
 (2) The State of the Prior Art: chemistry and pharmaceutical art are unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
A comparative biology study of mammalian telomeres indicated that telomere length of some mammalian species correlates inversely, rather than directly, with lifespan, and concluded that the contribution of telomere length to lifespan is unresolved. Telomere shortening does not occur with age in some post mitotic tissues, such as in the rat brain. In humans, skeletal muscle telomere lengths remain stable from ages 23 -74. In baboon skeletal muscle, which consists of fully differentiated post-mitotic cells, less than 3% of myonuclei contain damaged telomeres and this percentage does not increase with age. Thus, telomere shortening does not appear to be a major factor in the aging of the differentiated cells of brain or skeletal muscle. In human liver, cholangiocytes and hepatocytes show no age-related telomere shortening. Another study found little evidence that, in humans, telomere length is a significant biomarker of normal aging with respect to important cognitive and physical abilities. See Wikipedia “Telomerase” under Clinical implications – Aging (downloaded on 7/03/2020 from “https://en.wikipedia.org/wiki/telomerase”, updated 6/27/2020, 12 pages; previously cited). Specifically, Harris et al. (Neurobiology of Aging, (2012), 33, p.1486.e3-1486.e8; previously cited) studied telomere length and aging biomarkers in et al. (Aging Cell, (2002), 1, p.132-139; previously cited), studied regenerative potential of human skeletal muscle during aging, and found that normal aging of skeletal muscle in vivo is reflected by the number of satellite cells available for regeneration, but not by the mean number of myonuclei per fibro or by telomere lengths. Verma et al. (Hepatology, (2012), 56, p.1510-1520; previously cited) studied sustained telomere length in hepatocytes and cholangiocytes with increasing age in normal liver, and found that age-related telomere length decline is restricted to only Kupffer cells and stellate cells. Therefore, the state of prior art does not support Applicant’s claims 6-10 and 15-21. In addition, Examiner’s STN search results also fail to identify the support from the state of prior art for using isomyosmine for the claimed methods.
(3) The Level of predictability in the art: The state of the prior art is that the chemistry is unpredictable and pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability even in view of the seemingly high level of skill in the art. It has long been understood that medicinal chemistry “is essentially an experimental science [where] results are often uncertain, unpredictable, and unexpected.” Schering Corp. v. Gilbert, 153 F.2d 428 (2d Cir. 1946). In the unpredictable arts, the undescribed embodiments cannot be made, based on the disclosure in the specification, because a person having ordinary skill in the art cannot extrapolate the teachings of the few embodiments across the breadth of the claimed invention with a reasonable expectation of success. A method of altering programed cell death, reverse normal aging process, 
(4) The amount of direction or guidance presented - FIG. 3 and FIG. 4 of the specification teach isomyosmine was the most potent of five related alkaloids in inhibiting the enzymatic activity of MAO-A. Example 3 illustrates administering isomyosmine to treat herpes labialis (cold sores), a type of herpes simplex occurring on the lip. An individual who experiences periodic outbreaks of herpes labialis was administered a 100 mg dose of isomyosmine upon first feeling the onset of a cold sore. The treatment was effective to prevent the outbreak of the cold sore. Example 4 illustrates using isomyosmine for treating high blood pressure and type II diabetes. Example 5 and Table 2 illustrate isomyosmine inducing an increase in blood oxygenation in the individuals who were tested. The disclosure fails to provide any specific direction or guidance for the full scope of the claimed method of using isomyosmine for extending the lifespan of an individual (claims 6-10) or for the claimed method of altering programmed cell death to extend the lifespan of an individual (claims 16-21).  At para. [04] of the specification it is disclosed that “[b]eneficially altering programmed cell death (or modulating programmed cell life) may postpone the onset of various diseases, extend lifespan, and/or reverse the normal aging process in an individual.”  At para [31] it is disclosed that “[t]he aforementioned properties of isomyosmine are believed to contribute to [its] ability to maintain telomerase levels sufficient to lengthen telomeres and beneficially alter programmed cell death (apoptosis). Isomyosmine thereby may postpone the onset of various diseases, extend the lifespan, and/or reverse the normal aging process of an individual.”  There is no evidence provided that administration of isomyosmine to an individual is effective to maintain telomerase levels sufficient to lengthen telomeres and beneficially alter programmed cell death or any other effective means of altering programmed cell death to extend the lifespan of an individual.
The instant specification only provides a person of ordinary skill in the art with the discoveries that isomyosmine was the most potent of five related alkaloids in inhibiting the enzymatic activity of MAO-A and MAO-B (but significantly less potent, by 3 orders of magnitude, than the positive control compounds, clorgyline (MAO-A) and deprenyl (MAO-B)), treated herpes labialis (cold sores) in 1 individual, high blood pressure and type II diabetes in 1 individual, and induced an increase in blood oxygenation in the individuals who were tested. However, the specification does not teach or demonstrate isomyosmine is capable of extending the lifespan or altering programmed cell death of an individual.
(5) The presence or absence of working examples - there are no examples in the disclosure to support the instantly rejected claims. In contrast, a comparative biology study of mammalian telomeres indicated that telomere length of some mammalian species correlates inversely, rather than directly, with lifespan, and concluded that the contribution of telomere length to lifespan is unresolved. Telomere shortening does not occur with age in some post-mitotic tissues, such as in the rat brain. In humans, skeletal muscle telomere lengths remain stable from ages 23 -74. In baboon skeletal muscle, which consists of fully differentiated post-mitotic cells, less than 3% of myonuclei contain damaged telomeres and this percentage does not increase with age. Thus, telomere shortening does not appear to be a major factor in the aging of supra). Harris’ study found little evidence that telomere length is a significant biomarker of normal aging in important cognitive and physical domains. Renault found that normal aging of skeletal muscle in vivo is reflected by the number of satellite cells available for regeneration, but not by the mean number of myonuclei per fibro or by telomere lengths. Verma et al. found that age-related telomere length decline is restricted to only Kupffer cells and stellate cells, but not majority of human cells. Therefore, the state of prior art does not support the instantly rejected claims.
Generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. See Schafer et al. Drug Discovery Today, 2008, 13 (21/22), 913-916 (cited by Applicant). The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome. For instance, the authors found that "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint."
It can be gleaned from this article that a plethora of experimentation is needed just to identify the best compound (i.e. one amongst many in a Markush-type claim), which preclinical tests are predictive of clinical success, and which diseases are et al. (cited by Applicant) Journal of Translational Medicine 2004, 2(44), p. 1-8 ("Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.")
(6)    Breadth of claims: the breadth of the claims is incommensurate in scope with the disclosure because human body contains numerous types of cells. The specification fails to demonstrate isomyosmine can alter programmed cell death and extend the lifespan of an individual process. Therefore, the scope of claims 6-10 and 16-21 are very large, and not workable.
(7)    The quantity of experimentation necessary - generally speaking, the quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above. Even with the undue burden of experimentation, there is no guarantee that one would enable the methods embraced in the instant claims.
Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative".
Clearly that is the case here. Thus, factors such as sufficient working examples, the level of skill in the art and predictability have been demonstrated to be sufficiently lacking in the case for the instant claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and ”[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Conclusion - although the level of skill for an ordinary person in the art is high, the skilled artisan would not be able to make and use the instant invention without undue experimentation due to the breadth of claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, and the lack of a substantial number of working examples.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, a person of skill in the art would have to engage in undue experimentation required to make Applicant’s invention.
There must be an enabling disclosure for all claims, including the independent claim with the broadest scope, even if one or more embodiments are specifically enabled. The courts often refer to the disclosure as the quid pro quo for the inventor’s right to exclude, and the essential facet to disclosure is the statutory obligation of enablement. A patent applicant needs to enable a person having ordinary 
Therefore, in view of the Wands and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, undue experimentation will be required to make and use Applicant’s invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant has submitted a copy of a declaration of Jonnie R. Williams (“Williams Dec.”) under 37 C.F.R. §1.132 filed in parent application 15/719,875, which, according to Applicant, “reports an in vivo study involving administering isomyosmine to end-of-life Swiss Webster white/albino ex-breeding feeder mice.”  Applicant asserts “[a]n end-of-life mouse, who since has been named Mighty Mouse, began the experiment ‘very hunched over, similar to an older person with osteoporosis, his spine was visible thru his skin along his back and he had significant hair loss and had tumors forming along his sides.’  Williams Dec. ¶ 4.  After only 10 days of receiving isomyosmine, the normal aging process was reversed, as evidenced by the mouse having ‘regrown all of his hair, which came in thick and long’ and his ‘tumors had disappeared and he no longer was hunched over. He started growing larger and heavier. His energy level and appetite continued to increase.’ Williams Dec. ¶ 9.  In just his fourth week of treatment, Mighty Mouse became ‘visibly larger, stronger, and younger looking and acting.’ Williams Dec. ¶ 13.  The study also demonstrates that isomyosmine is effective to extend lifespan. Mighty Mouse, who continued to receive isomyosmine, remained in excellent health 
The Examiner respectfully disagrees.  The Williams Declaration states that 10 control mice (5 female/5 male) and 10 test mice (5 female/5 male) were use, with each group provided with 5 oz. of food daily, the control group provided with 4 oz. of water daily and the test group provided daily with 4 oz. of a mixture of water and isomyosmine.  However, the concentration of isomyosmine it is not disclosed, nor is the amount of the mixture consumed by each mouse.  Throughout the Declaration, reference is made to only one mouse named “Mighty Mouse”.  There is no disclosure of the effects of isomyosmine on any of the 9 other test mice.  There is no disclosure with regard to the control mice, in comparison to the test mice during the time period (which is not disclosed) of the experiment.  
At ¶ 14 of the Williams Dec. Mr. Williams states “As of the date of this declaration. Mighty Mouse continues to receive isomyosmine, is in excellent health, and is now the equivalent of 230 human years old. This result was subsequently confirmed through additional experiments involving mice. Exhibit B appended hereto shows an example of age reversal in a mouse (compare to Exhibit A) through the administration of isomyosmine.”  The Declaration does not provide the length of time “Mighty Mouse” was treated or his actual age.  Further, it is unclear if the mouse pictured in Exhibit B is the same mouse pictured in Exhibit A after treatment with isomyosmine.
Additionally, Applicant does not demonstrate that the longevity of “Mighty Mouse” is the result of altering programmed cell death as recited by instant claims 16-21.

The Caturegli Dec. asserts that under the supervision of Dr. Caturegli, “a preclinical study was conducted at JHU on behalf of Applicant MyMD Pharmaceuticals, Inc. to investigate the effects of the compound MYMD-1 (isomyosmine) on aging and lifespan. This extensive study has been completed and, at this stage, a journal article is being prepared to detail its findings.”  According to the Declaration “The study, which involved administering isomyosmine to mice, showed that isomyosmine significantly increased the median lifespan as compared to mice who did not receive isomyosmine and to mice treated with rapamycin or metformin (two drugs that have already been shown to prolong lifespan in mice).”
Applicant argues that “the data from this extensive study confirms the initial study and that the present application is fully enabled.”
The Examiner respectfully disagrees.  Without further details of the study, not even a determination of how “extensive” the study was or how the study is commensurate in scope of the instant claims can be ascertained from the Caturegli Dec. description of the study. 
Accordingly, the rejection is maintained.

Conclusion
Claims 1-10 and 16-22 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629